                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA


ARCHIE CIVIL ACTION



VERSUS 20-736-SDD-RLB




KENT,ETAL


                                         RULING

        The Court, after carefully considering the Motions,^ the record, the law applicable

to this action, and the Report and Recommendations2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated June 1, 2021, to which no objection has been filed,

hereby approves the Report and Recommendation of the Magistrate Judge and adopts it

as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that the Motion for Summary Judgment3 is GRANTED

dismissing Plaintiff's claims against all Defendants.

        IT IS FURTHER ORDERED that the Motion to Appoint Counsel4 and the Motion

for Leave to File an Amended Complaint5 filed by Stevon Archie are DENIED as moot.




1 Rec. Docs. 14, 15, and 16.
2Rec. Doc. 17.
3Rec. Doc. 16.
4 Rec. Doc. 14.
5Rec. Doc. 15.
       IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction in connection with any potential state law claims, and this action is dismissed

without prejudice.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana the ^_ day of July, 2021.




                                    (^d^/^^/^^
                                      CHIEF JUDG&^HELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
